DETAILED ACTION
This action is responsive to the claim amendments and Applicant’s Remarks filed 14 April 2022. Examiner has acknowledged the amendments to claim 1. Claims 1 and 59-69 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 59-69 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gonzalez-Zugasti et al (US-8821412-B2).
Regarding claim 1, Gonzalez-Zugasti et al. teaches a device for receiving fluid from a subject (Col 3, Lines 18-20), comprising a device actuator (Element 10, Col 6, Line 60); a pusher coupled to the device actuator (Col 26, lines 13-16, Figure 4); a base including an opening to receive fluid into the device (Col 6, Lines 56-59; Col 7, Lines 13-14; Col 7, Lines 30-33); one or more needles being arranged to cause fluid to be released from the subject (Col 7, Lines 35-38); deployment actuator that moves the one or more needles in a deployment toward a subject is also taught (Element 60, Col 9, Lines 27-29); a carrier (equivalent to Gonzalez-Zugasti’s release element 30) coupled to the deployment actuator (Col 9, Lines 46-49), wherein upon actuation of the device actuator, the pusher causes the carrier to move toward the opening prior to actuation of the deployment actuator (Col 26, lines 20-29); and a retraction actuator positioned between the carrier and the base (Element 40, Figures 12-13, wherein element 40 comprises elements 42 and 44 in Figure 13).
Regarding claim 59, Gonzalez-Zugasti teaches the device of claim 1, further comprising a first cantilevered arm that is curved about an axis parallel to the deployment direction (Col 10, Lines 40-42, wherein the other arms 48 cantilever from the retraction actuator 40 and the retraction actuator 40 moves on an axis parallel to the deployment direction; wherein the arms 48 as seen in Figure 7A reads on being curved about an axis parallel to the deployment direction).
Regarding claim 60, Gonzalez-Zugasti teaches the device of claim 1, further comprising a cylindrical body (spacer element 32 as seen in Figure 5 of Gonzalez-Zugasti et al.), wherein the first cantilevered arm is cantilevered from the cylindrical body (Col 10, lines 65-67, wherein the retraction actuator 40 is in contact with the spacer element and cantilevers off of it (Figure 4)).
Regarding claim 61, Gonzalez-Zugasti teaches the device of claim 60, wherein the cylindrical body includes an opening passing through the cylindrical body in the deployment direction (Figure 7A, wherein the retraction actuator 40 has an opening passing through itself in the deployment direction).
Regarding claim 62, Gonzalez-Zugasti teaches the device of claim 1, wherein movement of the carrier moves the deployment actuator along with the carrier (Col 9, Lines 27-29).
Regarding claim 63, Gonzalez-Zugasti teaches the device of claim 1, further comprising a vacuum source (Col 14, Lines 32-33), wherein vacuum is generated from the vacuum source during actuation of the device (Col 14, Lines 42-48).
Regarding claim 64, Gonzalez-Zugasti teaches the device of claim 59, wherein prior to actuation of the device, the first cantilevered arm is in a relaxed state (Col 12, Lines 28-30, wherein being free to flex reads as an equivalent of being in a relaxed state).
Regarding claim 65, Gonzalez-Zugasti teaches the device of claim 1, further comprising a device interface that provides a seal against skin (Col 15, Lines 22-24).
Regarding claim 66, Gonzalez-Zugasti teaches the device of claim 65, wherein the device interface comprises an adhesive (Col 15, Lines 33-36).
Regarding claim 67, Gonzalez-Zugasti teaches the device of claim 59, further comprising a second cantilevered arm that is curved in a direction that partially surrounds the axis (arms 48, Col 10, lines 40-42, Figure 7A).
Regarding claim 68, Gonzalez-Zugasti teaches the device of claim 1, wherein movement of the carrier towards the base compresses the retraction actuator (Col 11, lines 64-66).
Regarding claim 69, Gonzalez-Zugasti teaches the device of claim 1, wherein the retraction actuator moves the carrier in a retraction direction (Col 30, lines 13-17).
Response to Arguments
Applicant's arguments filed 14 April 2022 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments regarding the 35 U.S.C. 102(a)(1) rejections set forth in the previous office action (Applicant’s Remarks, Page 4), Gonzalez-Zugasti is still considered to read on the amended limitations. Gonzalez-Zugasti teaches a pusher coupled to the device actuator (the device actuator 10 may be directly attached or otherwise coupled to the release element 30. An actuation ring 540 may be present at the base of the release element 30 (Gonzalez-Zugasti, Col 26, lines 13-16, Figure 4)), wherein upon actuation of the device actuator, the pusher causes the carrier to move toward the opening prior to actuation of the deployment actuator (Gonzalez-Zugasti, Col 26, lines 20-29).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.P.L./Examiner, Art Unit 3791                                                                                                                                                                                                        
/PATRICK FERNANDES/Primary Examiner, Art Unit 3791